Title: To Benjamin Franklin from Philippe-François Thiérin, 14 June 1777
From: Thiérin, Philippe-François
To: Franklin, Benjamin


Monsieur
a Paris ce 14. Juin 1777.
J’eus l’honneur le 11 passé de vous etre présenté par Monsr. Harmanson de la Virginie et de vous remettre une lettre d’un de mes Amis de st. Malo. Vous me Promites d’y faire une réponse que vous m’addresseriez pour la lui faire parvenir: comme la multiplicité et l’importance de vos Affaires vous auroient bien pu faire perdre celle ci de vue, permettez moi, Monsieur de vous la rappeller a votre souvenir et de vous laisser convaincre du Profond Respect avec lequel j’ai l’Honneur d’etre Monsieur Votre très humble et très obeissant serviteur
Ph. FS. Thiérin
chez Mrs. Frin et Cie. Banqrs. rue du Carousel a Paris
 
Notation: Ph. Thierin Paris 14 june 1777
